Citation Nr: 0911485	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-23 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation for a neck or cervical spine 
disability based upon VA treatment under the provisions of 
38 U.S.C.A. § 1151. 

3. Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1970.  He is a Vietnam Veteran who was awarded the Purple 
Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.

In May 2005, the Veteran filed a claim for PTSD based on 
combat and sexual trauma.  In a December 2005 decision, the 
RO denied service connection for PTSD.  The Veteran timely 
filed a Notice of Disagreement (NOD) in November 2006.  The 
RO provided a Statement of the Case (SOC) in April 2007 and 
thereafter, in June 2007, the Veteran timely filed a 
substantive appeal.  The RO provided a Supplemental Statement 
of the Case (SSOC) in September, November, and December 2007.

The Veteran did not request a hearing on this matter.

In light of the grant of service connection for PTSD on the 
basis of combat trauma, the sexual assault aspect of this 
claim is moot.

In the December 2005 rating decision, the RO also denied the 
Veteran's claim for nonservice-connected pension, finding 
that the Veteran did not meet the schedular requirements and 
that his disabilities did not preclude him from sedentary 
employment.  The Veteran filed a timely NOD in November 2006.  
In an April 2007 rating action, the RO granted this claim, 
finding that the Veteran was engaged in marginal employment 
and that "competitive gainful employment did not seem 
feasible."  However, in a July 2007 administrative decision, 
the RO found that the Veteran's annual income exceeded the 
income limit for pension benefits.  In a November 2007 SSOC, 
the RO stated that "[i]f you are unable to continue at the 
present work situation, the non-service pension benefit 
remains for consideration."  Later that month, the Veteran 
submitted a letter wherein he stated that "I have lost my 
position here in the office and is [sic] now the janitor but 
as I am unable to do manual labor I am limited as to what I 
can do.  It is just a matter of time before I am out of a job 
all together."  The Board construes this statement as a 
timely NOD with respect to the July 2007 administrative 
decision.  The record reflects that the RO has not issued the 
requisite SOC with respect to this remaining issue pursuant 
to 38 C.F.R. § 20.200, and therefore, the Board must remand 
this issue for proper issuance of an SOC, and to provide the 
Veteran an opportunity to perfect an appeal of the issue 
thereafter by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that in an August 2005 correspondence, the 
Veteran raised an informal claim for compensation under the 
provisions of 38 U.S.C.A.
§ 1151.  The Veteran claimed that after service he injured 
his neck while working as a tree planter and had sought 
medical treatment from the VA.  He further claimed that the 
VA "was at fault for not taking care of my problem."  The 
Veteran also made the following statement:

So if this is in fact service-connected disability 
then yes I am claiming it as such.  I am not really 
clear what constitutes a service related disability 
but I am sure that the VA medical service is at 
fault for my problem.

The RO proceeded to develop the claim as one for service 
connection rather than under the law and regulations 
pertaining to alleged negligent VA treatment and denied it on 
this basis in the December 2005 rating decision.  The RO 
again denied the claim on a service connection basis in the 
April 2007 SOC.  However, in that latter document, the RO 
also included the law and regulation pertaining to 
compensation for disability due to VA treatment.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).  
The RO determined that the record did not support the 
Veteran's claim that VA treatment or lack of treatment caused 
his neck disorder.  In a June 2007 correspondence, the 
Veteran reiterated that his neck condition was the fault of 
VA, thereby timely perfecting his appeal.  The Board finds 
that the matter of entitlement to compensation for a neck 
disorder due to VA treatment under the provisions of 
38 U.S.C.A. § 1151 is in appellate status and it is apparent 
that the Veteran's only theory of entitlement is based upon 
the alleged VA negligence in treating his neck disability.  
This matter is further addressed in the REMAND below as it 
requires additional development.




Other Matters

In the December 2005 decision, the RO also denied service 
connection for bilateral jungle rot and an unnamed disability 
as secondary to exposure to herbicides.  The Veteran filed a 
timely NOD in November 2006.  The RO provided a SOC in April 
2007.  However, the Veteran did not perfect his appeal as to 
these issues.  The Board may only exercise jurisdiction over 
an issue after a veteran has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  (Emphasis added.)  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006); Roy 
v. Brown, 5 Vet. App. 554 (1993).  

In an April 2007 decision, the RO denied service connection 
for gastroesophageal reflux disease (GERD).  The Veteran has 
not filed a NOD with respect to this claim.  Therefore, the 
GERD claim is not on appeal.

Finally, the Board notes that the claims file contains a VA 
Form 23-22 dated July 1971 naming the Montana Veterans 
Welfare Commission as the Veteran's representative.  The 
Veteran lives in Boise, Idaho.  The RO has advised the 
Veteran on three separate occasions to contact a local 
Veteran's Service Organization (VSO).  In a November 2007 
correspondence, the Veteran stated that "[i]n regards to 
your request for a power of attorney, I intend to have my 
sister [] too take care [o]f that for me."  However, the 
claims file does not contain a current power of attorney.  
With respect to the only issue decided herein, as it is a 
grant of the benefit sought, there is no violation of due 
process by proceeding with a decision.  With respect to the 
other issues on appeal, which are addressed in the remand 
below, the veteran should be provided another opportunity to 
appoint a representative.  


FINDINGS OF FACT

1. The Veteran engaged in combat and was awarded the Purple 
Heart.

2. The psychiatric evidence is in relative equipoise as to 
whether the Veteran meets the diagnostic criteria for PTSD 
and there is sufficient competent evidence to link the 
disorder to his combat duty in Vietnam.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303(a), 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).
	
As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
the Veteran's appeal.




II. Law and Regulations

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a  
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from  
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.  





III. Analysis

a. Factual Background

The Veteran contends that he has PTSD due to stressors he 
experienced during service.  Specifically, he claims that 
while stationed in Vietnam he witnessed a fellow soldier's 
head explode and had to wipe the brain matter off his glasses 
in order to perform his duties as a medic.  

Service treatment records do not indicate that the Veteran 
sought treatment for any psychiatric disability during 
service.  

Review of the Veteran's DD Form 214 reveals that he received 
a Purple Heart. 

VA Treatment Records

A March 2005 VA preventive medicine note indicates that the 
Veteran reported problems sleeping.  He indicated that he had 
been having nightmares about Vietnam for two years, but that 
they had recently become worse.

A March 2005 VA psychiatric evaluation by T.J.S. (initials 
used to protect privacy), M.D., indicates that the Veteran 
complained of increasing nightmares about Vietnam, an 
inability to relax, intrusive memories, low energy, 
irritability, and suicidal thoughts.  The Veteran related 
that he had felt paranoid ever since Vietnam and reported an 
increased startle response.  The doctor described his mood as 
depressed.  The Veteran became tearful when talking about his 
foster child, who had recently been removed from his home.  
The doctor diagnosed PTSD and major depression, and 
prescribed Prozac and Prazosin.

An April 2005 VA psychiatric evaluation by Dr. T.J.S. 
indicates that the Veteran was still having nightmares and 
intrusive memories about Vietnam.

An October 2005 Social and Industrial Survey indicates that 
the Veteran reported continuous intrusive thoughts of 
Vietnam.  He stated that "not a day goes by" that he did 
not think about Vietnam, and indicated that he had problems 
going to sleep at night as a result.  He also avoided 
anything to do with the military.

October 2005 VA PTSD Examination

The Veteran described two traumatic memories concerning his 
duties as a medic in Vietnam: (1) seeing a rocket hit a 
nearby soldier and being splattered by brain matter when it 
exploded, and (2) collecting body parts after a civilian bus 
was blown apart.  The Veteran reported intrusive memories, 
nightmares about Vietnam, irritability, avoidance of anything 
that reminded him of combat, impaired concentration and an 
exaggerated startle response.  He indicated that he developed 
significant depression, apathy, intrusive memories, and 
nightmares after his foster child was removed from his home.  
The psychologist described the Veteran's affect as moderately 
constricted.  She indicated that the Veteran produced an 
invalid MMPI-2 profile, and noted that the validity scale 
"reflects an extreme exaggeration of symptoms" and "is 
consistent with persons attempting to fake PTSD."  

The psychologist reviewed the claims file and the Social and 
Industrial Survey and concluded that the Veteran's reported 
combat experiences met the basic requirements as PTSD 
stressors under DSM-IV criteria.  However, he noted that the 
Veteran's history also included a difficult childhood, 
problems related to sexual orientation, problems related to 
substance abuse, and legal problems.  The psychologist stated 
that while he could not clearly identify the exact impact 
each of these factors had on the Veteran's current symptoms, 
he determined that most of the symptoms were related to non-
military issues.  For example, he noted that the Veteran's 
intrusive memories concerned "a wide range of life failures 
and problems," which was typical of Major Depressive 
Disorder and atypical of PTSD.  He opined that "the 
preponderance of the evidence" indicated that the Veteran 
had some symptoms of PTSD, but not enough to qualify for the 
diagnosis according to DSM-IV criteria.  Instead, he 
diagnosed Major Depressive Disorder and Alcohol Dependence, 
in sustained full remission.



Additional VA Treatment Records

An October 2006 VA primary care note contains a diagnosis of 
PTSD and depression.

A March 2007 VA psychiatric evaluation by Dr. T.J.S. 
indicates that she had not seen the Veteran in almost two 
years and that he had been self-medicating.  The Veteran 
reported nightmares three times per week, auditory 
hallucinations, hypervigilance, suicidal thoughts, "short 
fuse", poor motivation, decreased interest, and low energy.  
He avoided war movies and other reminders of Vietnam.  He 
denied intrusive thoughts, but stated that his mind went "in 
directions that don't make any sense."  The impression was 
PTSD and depression.  The doctor noted that the Veteran 
possibly had some mild paranoia.  She prescribed Wellbutrin 
and Risperdal.

A May 2007 VA psychiatric evaluation by Dr. T.J.S. indicates 
that the Veteran was doing better.  He reported fewer 
nightmares, fewer auditory hallucinations, less paranoia, and 
better anger control.   However, he did not feel that his 
mood had improved and his energy was still low.  The doctor 
discussed with the Veteran the risk of antipsychotic 
medications.

In an August 2007 addendum to the October 2005 VA PTSD 
examination, the psychologist reviewed letters from the 
Veteran, his sister, a friend, and a fellow soldier.  He 
concluded that "[t]he recently submitted information does 
not alter the reasoning or conclusions contained in the 
[October 2005] report."  The Board notes that the 
psychologist did not review Dr. T.J.S.' treatment notes from 
March and May 2007.

b. Discussion

The record indicates that the Veteran engaged in combat with 
the enemy while on active duty in Vietnam and his lay 
statements establish an in-service stressor related to his 
combat duty.  In support of this conclusion, the Board notes 
that the Veteran was awarded a Purple Heart.  The questions 
that remain are whether he has a current diagnosis of PTSD 
and, if so, whether such is linked to his combat experiences. 

The Board acknowledges that the two clinicians referenced 
above do not agree that PTSD is the correct diagnosis for the 
Veteran's symptoms.  The October 2005 examiner found that the 
Veteran's symptoms did not meet all of the criteria for a 
diagnosis of PTSD.  However, he indicated that the Veteran 
had some symptoms of PTSD.  Specifically, he noted that the 
Veteran did have some intrusive memories about Vietnam, as 
well as Vietnam nightmares 3-4 times per week.  The doctor 
also noted that the Veteran avoids thoughts, feelings, and 
activities that remind him of combat.  The only other 
assessment resulted in a firm diagnosis of PTSD and this is 
the more recent evaluation.  The Veteran's treating 
psychiatrist initially diagnosed PTSD in March 2005 and 
prescribed Prozac.  In April 2005, she noted that while the 
Veteran did not have every symptom of PTSD, he was exhibiting 
"enough symptoms of PTSD to meet the diagnostic criteria."  
Following the March 2007 psychiatric examination, the 
Veteran's treating psychiatrist again diagnosed PTSD.  
Although the Veteran was still on Prazosin at the time, he 
was prescribed Wellbutrin in May 2007.  The Board also notes 
that the Veteran's treating psychiatrist has counseled the 
veteran with respect to his psychiatric symptoms since 2005.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board further notes 
that greater weight may be placed on one clinician's opinion 
than another clinician's opinion depending on factors such as 
reasoning employed by the physician.  See Gabrielson v.  
Brown, 7 Vet. App. 36, 40 (1994).  The Board accords 
significant weight to the Veteran's treating psychologist's 
statement on the basis that it was unequivocal in nature, 
which, when coupled with the suggestion in the other opinion 
that the veteran is having some symptoms of PTSD, places the 
evidence in relative equipoise as to whether the Veteran 
meets the diagnostic criteria for PTSD and whether there is 
competent evidence of a nexus between the Veteran's PTSD and 
his combat experiences.  With application of the doctrine of 
reasonable doubt, service connection for PTSD is warranted.  
38 U.S.C.A. 
§ 5107(b).
ORDER

Service connection for PTSD is granted. 


REMAND

In an April 2007 rating decision, the RO granted the 
Veteran's claim for nonservice-connected pension.  However, 
as noted in the Introduction above, the RO denied actual 
payment of pension benefits in a July 2007 administrative 
decision on the basis that the Veteran's income exceeded the 
applicable income limit.  In a November 2007 correspondence, 
the Veteran stated that "I have lost my position here in the 
office and is now the janitor but as I am unable to do manual 
labor I am limited as to what I can do.  It is just a matter 
of time before I am out of a job all together."  The Board 
construes this statement as a timely NOD with respect to the 
July 2007 administrative decision.   The RO has not yet 
issued a SOC with respect to this issue.  Under these 
circumstances, the Board must remand this issue so that the 
RO can provide the Veteran an SOC, and afford him an 
opportunity to perfect an appeal of this issue thereafter by 
filing a timely substantive appeal.  See Manlincon, 12 Vet. 
App. at 240-41.

With respect to the claim for entitlement to compensation for 
a neck or cervical spine disability based upon VA treatment 
under the provisions of 38 U.S.C.A. § 1151, the RO must 
ensure compliance with the applicable notify and assist 
provisions of 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2008).  The RO must also obtain all relevant 
evidence pertaining to this matter, to include any VA or 
private medical or treatment records.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008).  Depending upon what additional 
evidence is received, the Board may obtain an independent 
medical expert (IME) opinion for resolution of this matter 
when the case is returned for appellate review.  38 U.S.C.A. 
§ 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 20.901(d) 
(2008).

As noted in the Introduction above, the Veteran should also 
be provided another opportunity to appoint a service 
organization to represent him in this appeal.   
Accordingly, the claim is REMANDED to the RO for the 
following development: 

1.  The RO must once again advise the 
Veteran about the process for obtaining an 
accredited representative and provide him 
with the appropriate form (VA Form 21-22) 
so that he may designate an accredited 
representative if he so desires.  38 
C.F.R. § 20.600 (2008).  If the Veteran 
appoints a new representative, that 
organization/representative should be 
afforded the opportunity to review the 
claims file and present written argument 
on the Veteran's behalf.  

2.  The RO must ensure compliance with the 
applicable duty to notify and assist 
provisions of VCAA.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  Such notice 
must (a) notify the Veteran of the 
information and evidence necessary to 
substantiate his claim of entitlement to 
compensation for a neck or cervical spine 
disability due to VA treatment under the 
provisions of 38 U.S.C.A. § 1151; (b) 
notify the Veteran of the information and 
evidence he is responsible for providing; 
and (c) notify the Veteran of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal department 
or agency. 

3.  The RO must contact the Veteran for 
the purpose of determining whether there 
is any additional relevant evidence, to 
include treatment records, relating to his 
neck or cervical spine disability.  All 
identified evidence must be secured and 
associated with the claims file.

4.  The RO should issue a SOC to the 
Veteran addressing the issue of 
entitlement to nonservice-connected 
pension.  The Veteran also must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2008).

5.  This latter issue should then be 
returned to the Board for further 
appellate consideration, only if an appeal 
is properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


